DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 6, 9, 15, 17 and 46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at most about" in line 17, which renders the claim indefinite. The language of the claim is such that one of ordinary skill in the art could not interpret the meets and bounds of the claim. In particular, it is not clear as to what is covered by the term "at least about." Further clarification is requested and appropriate correction is required. 	Claims 6, 9, 15, 17 and 46 are rejected for depending from a rejected claim.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "the flat portion substantially parallel to the second surface and defines a cell compression gap port with the second surface" in lines 20-21. The spacing between the ridge surface having the flat portion and the second surface was previously defined to form a plurality of gaps in the claim (lines 14-15). Thus, it is unclear whether the gaps are related to another or are different gaps.
Claims 6 and 9 recite the limitation "the flow direction."  There is insufficient antecedent basis for this limitation in the claim.
Regarding the limitation of claim 17, it is noted that the spacing between the ridge surface of a ridge of the plurality of ridges and the second surface was previously defined to form a plurality of gaps in independent claim 1 (lines 14-15). Thus, it is unclear whether the gaps recited in claim 17 are related to the gaps previously recited or additional gaps.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   	Claims 26 and 27 recite the limitation “an additional cell processing apparatus.” However, independent claim 21 requires a cell processing apparatus, and thus, the additional cell processing apparatus broadens the scope of the independent claim 21. It is suggested to amend independent claim 21 to recite -- at least one cell processing apparatus -- and claims 26 and 27, to recite -- said at least one cell processing apparatus further incudes an additional (second) cell processing apparatus -- for example.  	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, 17 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (previously cited, US 2016/0059234; hereinafter “Chang”).
Regarding claim 1, Chang discloses cell processing apparatus having a principal axis, the cell processing apparatus comprising:  	a first wall comprising a first surface, wherein the first wall extends along the principal axis (e.g., FIGS. 1A and 14; microfluid chip comprising an inlet and an outlet, and a channel arranged between the inlet and outlet; the channel is defined by a bottom wall (corresponds to the instant first wall), a top wall (corresponds to the instant second wall) and side walls (1405); [0011], [0046], [0048], [0054], [0057], [0061]; as shown in FIGS. 1A, 10 and 14, the primary flow axis along the channel is considered as the principal axis of the device);  	a second wall comprising a second surface, wherein the second wall extends along the principal axis (e.g., FIGS. 1A and 14; a top wall (corresponds to the instant second wall); [0011], [0046], [0048], [0054], [0057], [0061]); 	a plurality of ridges connected to the first wall (FIG. 14: microstructures (1415,1430) coupled to the bottom wall; [0046], [0061]; see also FIG. 15, which shows a view of the channel showing microstructures between a top wall and a bottom wall, [0087]), wherein:  	 the plurality of ridges extends from the first surface toward the secondsurface having a thickness, extending along the principal axis (FIG. 14: microstructures (ridges) extending from bottom wall towards the top wall and having a thickness, extending along the principal axis; [0061]; see also FIG. 15 which shows a view of the channel showing microstructures between a top wall and a bottom wall, [0087]), 	an adjacent pair of the plurality of ridges is separated by a ridge spacing, extending along the principal axis, of between 100 micrometers and 1000 micrometers (FIG. 14 show at least two ridges (1430) spaced apart, and the spacing between the ridges can be of between 100 micrometers and 1000 micrometers (spacing between microstructures of adjacent columns of microstructures); [0076]), 	the plurality of ridges comprises a plurality of ridge surfaces that formsa plurality of gaps with the second surface (each microstructure (ridge) includes a surface (edge surface) that face the top wall, and forming a gap with the top wall; FIG. 14; [0046]; see also FIG. 15 which shows a view of the channel showing microstructures between a top wall and a bottom wall; [0087]), 	each of the plurality of gaps has a height, extending perpendicular to the principal axis, of at most about 100 micrometers (microstructures extend from the bottom wall toward to the top wall, and has a height; the microstructures can have varying heights (also referred to as depth) including 1, 5 and 10 microns; [0088]-[0089]; FIG. 15),  	wherein each of the plurality of ridge surfaces is formed by a pair of rounded edges separated by a flat portion (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]),  	the flat portion substantially parallel to the second surface (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]; the surface (edge surface) that faces the top wall, defines a gap with the top wall, which reads on the claimed cell compression gap portion), 	one of the rounded surface edges defines a cell entrance to the cell compression gap portion thereby reducing cell damage (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]; a first rounded corner of the rounded corners meets the claimed “cell entrance to the cell compression gap portion to thereby reducing cell damage”), 	another one of the rounded edges defines a cell exit from the cell compression gap portion (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]; a second corner of the rounded corners meets the claimed “a cell exit from the cell compression gap portion”), and 	wherein the rounded edges have a radius ([0062]). 	Chang discloses wherein the ridges (microstructures) extend from bottom wall toward the top wall and having a thickness, extending along the principal axis ([0061]; see also FIG. 15 which shows a view of the channel showing microstructures between a top wall and a bottom wall, [0087]). Chang does not explicitly disclose wherein the thickness includes a thickness of less than 30 micrometers. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the thickness of the ridges of Chang to have the claimed thickness, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.).	Chang does not explicitly disclose the radius of the rounded edges is of between 1 micrometer and 5 micrometers. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the radius of the rounded edges of Chang to have the claimed radius, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.).
Regarding claim 9, modified Chang further discloses wherein a height of the plurality of gaps varies along the flow direction (Chang discloses where the height (depth when microstructures are arranged on the top wall as shown in FIG. 15) can vary along the channel, e.g., columns of microstructures with different numbers of microstructures (ridges) can have varying height; FIG. 14; [0093]-[0094]).
Regarding claim 17, modified Chang discloses wherein a first ridge of the plurality of ridges comprises a first ridge surface which forms a first gap with the second surface, and a second ridge of the plurality of ridges comprises a second ridge surface which forms a second gap with the second surface (see claim 1).  	Modified Chang does not explicitly discloses wherein the first gap has a different width than the second gap. However, modified Chang does disclose wherein the ridges (microstructure) defining gaps with the second surface can have varying different sizes (Chang, [0015], [0072]-[0073]). It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the width of the gaps of modified Chang to have different width. One of ordinary skill in the art would have made said modification because said modification would have been a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.).
Regarding claim 46, modified Chang discloses a primary inlet (Chang, at FIG. 1). Modified Chang does not explicitly disclose a primary inlet and an intermediate inlet, wherein: the primary inlet is positioned upstream the plurality of ridges, and the intermediate inlet is disposed between a pair of the plurality of ridges. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have duplicated the inlet of modified Chang to arrive at the claimed invention. One of ordinary skill in the art would have made said modification so as to add desired fluid into the cell processing apparatus at the desired location. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Choi et al. (previously cited, US 2014/0227777; hereinafter “Choi”).
Regarding claim 6, modified Chang discloses the cell processing apparatus according to claim 1. 	Modified Chang does not explicitly disclose wherein the at least two ridges of the plurality of ridges are oriented at different angles relative to the principal axis. 	Choi discloses a cell processing apparatus comprising a channel and a plurality of ridges (FIG. 15; [0108], [0115] and [0117]). Choi further discloses wherein at least two ridges of the plurality of ridges are oriented at different angles relative to the flow direction (the microstructures of the channel can be oriented at different angles relative to the flow direction; ¶ [0113]). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the ridges of modified Chang with the ridges of Choi to arrive at the claimed invention. One of ordinary skill in the art would have made said modification in order to capture desired particles at different angles defined by the ridges as disclosed by Choi.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Cho et al. (previously cited, US 2015/0192504; hereinafter “Cho”).
Regarding claim 15, modified Chang discloses the cell processing apparatus according to claim 1. 	 Modified Chang further discloses that the plurality of gaps having a height (Chang discloses where the height (depth when microstructures are arranged on the top wall as shown in FIG. 15) can vary along the channel, e.g., columns of microstructures with different numbers of microstructures (ridges) can have varying height; FIG. 14; [0093]-[0094]), but does not explicitly disclose wherein a height of a gap of the plurality of gaps is adjustable.  	Cho discloses a particle processing device comprising a first wall having a first surface (FIGS. 2 and 9B: substrate 102 having a first surface; ¶ [0066]) and a second wall having a second surface (FIGS. 2 and 9B: substrate 100 having a second surface; ¶ [0066]). The first wall comprising a deformable layer including a plurality of adjustable protrusions forming adjustable gaps having a height that varies along the flow direction (FIG. 9B). The gaps facilitate selective separation of desired particles flowing through the channel (Cho at ¶ [0103]).  	In view of Cho, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the cell processing apparatus of modified Chang such that the height of the plurality of gaps is adjustable as disclosed by Cho (Cho at ¶ [0103]). One of ordinary skill in the art would have been motivated to have made said modification because said modification would have resulted in a cell processing apparatus having the added advantage of selectively separating particles having different sizes, as disclosed by Cho (¶ [0006]).
Claim(s) 21 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (previously cited, US 2016/0059234; hereinafter “Chang”) in view of Han et al. (previously cited, US 2011/0081674; hereinafter “Han”).
Regarding claims 21 and 25, Chang discloses cell processing apparatus having a principal axis, the cell processing apparatus comprising:  	a first wall comprising a first surface, wherein the first wall extends along the principal axis (e.g., FIGS. 1A and 14; microfluid chip comprising an inlet and an outlet, and a channel arranged between the inlet and outlet; the channel is defined by a bottom wall (corresponds to the instant first wall), a top wall (corresponds to the instant second wall) and side walls (1405); [0011], [0046], [0048], [0054], [0057], [0061]; as shown in FIGS. 1A, 10 and 14, the primary flow axis along the channel is considered as the principal axis of the device);  	a second wall comprising a second surface, wherein the second wall extends along the principal axis (e.g., FIGS. 1A and 14; a top wall (corresponds to the instant second wall); [0011], [0046], [0048], [0054], [0057], [0061]); 	a plurality of ridges connected to the first wall (FIG. 14: microstructures (1415,1430) coupled to the bottom wall; [0046], [0061]; see also FIG. 15, which shows a view of the channel showing microstructures between a top wall and a bottom wall, [0087]), wherein:  	 the plurality of ridges extends from the first surface toward the secondsurface having a thickness, extending along the principal axis (FIG. 14: microstructures (ridges) extending from bottom wall towards the top wall and having a thickness, extending along the principal axis; [0061]; see also FIG. 15 which shows a view of the channel showing microstructures between a top wall and a bottom wall, [0087]), 	an adjacent pair of the plurality of ridges is separated by a ridge spacing, extending along the principal axis, of between 100 micrometers and 1000 micrometers (FIG. 14 show at least two ridges (1430) spaced apart, and the spacing between the ridges can be of between 100 micrometers and 1000 micrometers (spacing between microstructures of adjacent columns of microstructures); [0076]), 	the plurality of ridges comprises a plurality of ridge surfaces that formsa plurality of gaps with the second surface (each microstructure (ridge) includes a surface (edge surface) that face the top wall, and forming a gap with the top wall; FIG. 14; [0046]; see also FIG. 15 which shows a view of the channel showing microstructures between a top wall and a bottom wall; [0087]), 	each of the plurality of gaps has a height, extending perpendicular to the principal axis, of at most about 100 micrometers (microstructures extend from the bottom wall toward to the top wall, and has a height; the microstructures can have varying heights (also referred to as depth) including 1, 5 and 10 microns; [0088]-[0089]; FIG. 15),  	wherein each of the plurality of ridge surfaces is formed by a pair of rounded edges separated by a flat portion (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]),  	the flat portion substantially parallel to the second surface (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]; the surface (edge surface) that faces the top wall, defines a gap with the top wall, which reads on the claimed cell compression gap portion), 	one of the rounded surface edges defines a cell entrance to the cell compression gap portion thereby reducing cell damage (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]; a first rounded corner of the rounded corners meets the claimed “cell entrance to the cell compression gap portion to thereby reducing cell damage”), 	another one of the rounded edges defines a cell exit from the cell compression gap portion (i.e., microstructures (ridges) can have varying shapes including square and rectangle with rounded corners, which reads on the shape of the claimed ridge surface; [0062]; a second corner of the rounded corners meets the claimed “a cell exit from the cell compression gap portion”),  		a pressure source fluidically coupled to the cell processing apparatus ([0137]), and 	wherein the rounded edges have a radius ([0062]). 	Chang discloses wherein the ridges (microstructures) extend from bottom wall toward the top wall and having a thickness, extending along the principal axis ([0061]; see also FIG. 15 which shows a view of the channel showing microstructures between a top wall and a bottom wall, [0087]). Chang does not explicitly disclose wherein the thickness includes a thickness of less than 30 micrometers. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the thickness of the ridges of Chang to have the claimed thickness, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.).	Chang does not explicitly disclose the radius of the rounded edges is of between 1 micrometer and 5 micrometers. However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the radius of the rounded edges of Chang to have the claimed radius, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.). 	Chang does not explicitly disclose one or more sensors operably coupled to the cell processing apparatus; and a system controller, operably coupled to the pressure source and to the one or more sensors and configured to control an operation of the pressure source based on one or more inputs from the one or more sensors. 	Yu discloses an apparatus for processing cells comprising a channel for receiving biological sample (Yu, Claim 1; ¶ [00463]; FIG. 18), a pressure sensor (¶ [0463]), one or more sensors (e.g., temperature, flow rate; ¶ [0463]), and a controller operably coupled to the pressure sensor and the one more sensors (FIG. 18: controller 1805; ¶ [0463]). 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the pressure sensor, one or more sensors (flow rate) and the controller of Yu with the apparatus of Chang for the purpose of measuring the pressure and flow rate of the system, as disclosed by Yu (¶ [0463]). One of ordinary skill in the art would have been motivated to have made said modification for the purpose of maintaining the flow rate and pressure within the apparatus at optimum conditions. 
Regarding claims 26-28, modified Chang does not explicitly disclose additional cell processing apparatus. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional cell processing apparatus coupled in sequence to the cell processing apparatus into the system of modified Chang, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 	Modified Chang does not explicitly disclose a cell sorter.  	Han discloses a cell processing apparatus comprising a cell sorter (pre-sorter) for sorting out undesired particles (e.g., dust, white blood cells; ¶¶ [0025] and [0074]). Han further discloses wherein the cell processing apparatus and an additional cell processing apparatus are configured to operate in parallel (Han at ¶¶ [0050], [0073]-[0074], [0087], [0108], [0131], [0150] and [0152]). Han further discloses wherein the cell sorter is positioned upstream of the cell processing apparatus, but does not explicitly discloses wherein the cell sorter is separate from the cell processing apparatus. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have made the cell sorter separate from the cell processing apparatus of  Han, since it has been held that constructing formerly integral structure in various elements involves only routing skill in art (see M.P.E.P. § 2144.04 VI (C)).   	In view of Han, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the cell sorter of Han with the cell processing apparatus of modified Chang for the purpose of sorting out undesired particles (e.g., dust, white blood cells), as disclosed by Han ([0025] and [0074]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, 15, 17, 21, 25-28 and 46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 15, 17, 21, 25-28, 32 and 46 of copending Application No. 17,339,757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of copending Application No. 117,339,757.  	 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 9, 15, 17, 21, 25-28 and 46 have been considered but are moot because in view of the ground of rejection. 
As to the Applicant’s argument regarding the radius of the rounded edges, as discussed in the rejection, the applied prior art discloses the rounded edges but not explicitly the claimed radius. The examiner maintains the position that A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (see also MPEP 2144.04 IV.B.).
As to the Applicant’s argument regarding the Office taking Official notice, the Applicant has not identified the portions in the Office action allegedly taking Official notice. 
It should be noted that the cells recited in the claims are not elements of the claimed apparatus. 
Conclusion 	
 	No claims are allowed.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799